DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a final office action. 

Response to Amendment
2.	This action is in response to communication filed on 12/17/2020.
a. Claims 1-20 are pending in this application.
b. Claims 1, 3-6, 8, 10-13, 15 and 17-20 has been amended.

Response to Arguments Regarding Claim Rejections – 35 USC § 103
3.	Applicant’s arguments, see page 11-18, filed on 12/17/2020, with respect to the rejection(s) of claim(s) 1-7 under 103 have been fully considered and are not persuasive.  Applicant argues in substance that:
a. “Neither the application processor of Sone nor the analysis module of Spencer-Harper receives a request from the application, wherein the request is for sending the plurality of data objects to the computing system. As such, Sone and Spencer-Harper alone, or in combination, fail to teach an integration manager that performs the three present limitations.” (see Remarks, page 13)
Regarding applicant’s remarks that the Sone or Spencer-Harper does not disclose limitation “receiving, by the integration manager, a request from the  discloses the backend receiving request from frontend to perform action on the data objects. Here, the request is to transmit or display performed action on data objects in user device (see fig. 4 (410-416), fig. 3(310-350) and [38, 43, 49]). Therefore, Spencer-Harper discloses above limitation.

b. “Sone teaches two different components that perform the identifying and the transmitting limitations. Therefore, Sone does not teach a single component that performs both the identifying limitations and the transmitting limitations. None of the other cited references cure this deficiency. Accordingly, the cited references do not disclose the present limitations.” (see Remarks, page 14)
	Regarding applicant’s remarks relating to limitations “identifying, by a communication manager, a first data handler definition from a plurality of data handler definitions…identifying, by the communication manager, a second data handler definition from the plurality of data handler definitions…transmitting, by the communication manager, the first group of data objects to the computing system… transmitting, by the communication manager, the second group of data objects to the computing system”, Sone discloses “identifying, by a communication manager, a first data handler definition from a plurality of data handler definitions… identifying, by the communication manager, a second data handler definition from the plurality of data handler definitions…” in fig. 8 and  the protocol selector 3121 stores data with  relationship between the protocol and the destination ID and selects a protocol corresponding to the destination ID (i.e. identify data handler definition for first/second internal data). Similarly, Sone discloses “transmitting, by the communication manager, the first group of data objects to the computing system… transmitting, by the communication manager, the second group of data objects to the computing system” in fig. 3(312) and [88] where the protocol data generator 3125 transmits the data generated corresponding to the protocol to the WAN 4 (i.e. transmit the data using the first/second protocol identified). Therefore, Sone reference teaches above limitations.
 	Regarding applicant’s remarks that in previous rejection “identifying…and transmitting” limitations in claim 1 is performed by two different components in Sone, Examiner disagree with the conclusion. In Sone, identification of data handler definitions are done by protocol selector 3121 and transmitting of the data object is done by the protocol data generator 3125 (see fig. 3(312), [83, 88]). As shown in fig. 9, 3125 is a protocol data generator within protocol converter 3122 and as shown in fig. 4(312, 3122), 3122 is component of transmission processor 312. Similarly, as shown in fig. 4(312, 3121) protocol selector 3121 is also a component of transmission processor 312. Therefore, both the identifying and transmitting limitations are performed by transmission processor 312. In conclusion, Sone teaches a single component performing both the identifying limitations and the transmitting limitations.

c. “Spencer-Harper and Morris use different criteria to process their respective data. Specifically, Spencer-Harper uses attribute values of data objects whereas Morris uses the type of data it contains. Therefore, combining the teachings of Spencer-Harper with the teachings of Morris would not disclose the present limitations because the criteria that Spencer-Harper uses to group its data objects and the criteria that Morris uses to process its data do not match” (see Remarks, page 15)
	Regarding above remarks relating to limitations “divides, by the integration manager, the plurality of data objects into a first groups of data objects and a second group of data objects, wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type; identifies, by the communication manager, a first data handler definition from a plurality of data handler definitions stored in a storage of the computing device configured to store data handler definitions, each data handler definition in the plurality of data handler definitions specifying a type of data object, a particular computing system, and a communication protocol, wherein the type of data object specified in the first identified data handler definition is the first type of the first group of data objects and the particular computing system specified in the first identified data handler definition is the computing system; and identifies, by the communication manager, a second data handler definition from the plurality of data handler 
Since, Sone does not explicitly disclose “each data handler definition in the plurality of data handler definitions specifying a type of data object; wherein the type of data object specified in the first identified data handler definition is the first type of the first group of data objects; wherein the type of data object specified in the second identified data handler definition is the second type of the second group of data objects.”, Morris is combined with Sone to disclose above limitations. Morris discloses in [81-82, 84] that the data received in a communication includes content types. Communications agent 403 having content handler components 413, processes data received according to its content type (i.e. use content handler component based on type must be through some data type to handler component mapping). A data type may be identified by a MIME type identifier and/or a file type extension (i.e. identifying extension/definition specifying the data object type).

	Regarding applicant’s remarks that criteria used to group data object in Spencer-Harper and criteria used to find the data handler definition in Morris do not match, Examiner disagrees. In Morris even though the data type is determined from the file type extension, file type extension is also a characteristic or properties of a data. Similarly, Spencer-Harper uses object properties to group data objects. Examiner would like to emphasize that in both Morris and Spencer-Harper criteria to group data object and determine data 

d. “The Office Action alleges that the reason to combine Spencer-Harper with Sone is to provide simplified processing for visualizing and manipulating a large dataset. The combination is improper for the following reasons… the teachings of Spencer- Harper (e.g., using a database to store data objects and grouping data objects into groups) do not provide any advantage or benefit in the operation of the invention described in Sone.” (see Remarks, page 15-16)
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner have added updated reason of combination. Here, the updated motivation to combine Spencer-Harper with Sone in view of Morris is in order to group the data objects based on object properties and exchange data.


Regarding the applicant’s remarks that Spencer- Harper do not add any benefit in operation of invention in Sone, Examiner strongly disagrees. For evidence, since Sone does not explicitly disclose the dividing of data objects into groups based on their type, Spencer- Harper is used to disclose the limitation of dividing of data objects into groups based on their properties including type (see [40,55]). This combination is useful in order to group the data objects in Sone based on data object properties (see Spencer- Harper, [19]).

f. “Combining the teachings of Morris and Spencer-Harper with Sone would render the invention of Sone inoperable. For example, the application/application processor taught in Sone does not retrieve any data at all” (see Remarks, page 16)
	Regarding applicant’s remarks that “Sone does not retrieve any data at all”, in Sone communication processor of fig. 3(313) gets the data from the reception processor fig. 3(311). Here, Sone does not explicitly teach the ‘data objects being retrieved from database’, therefore Spencer-Harper is combined with Sone-Morris to disclose that the data objects are retrieved from a database of the computing device.  Spencer-Harper in [38-40] discloses that the data . 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2015/0172424 A1) hereafter Sone in view of Morris (US 2014/0112319 A1) and Spencer-Harper et al. (US 2018/0225031 A1) hereafter Spencer-Harper.

Regarding claim 1, Sone teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a computing device, the program comprising sets of instructions for: 
	receiving, by an integration manager operating on the computing device (fig. 3(313)), a plurality of data objects from an application operating on the computing device that the application retrieved from a memory of the computing device configured to store data objects ([52]: The relay processor 313 transmits the internal data received from the reception processor 311 to any one of the transmission processor 312 and the application processor 314 (i.e. receive data from storage of reception processor) according to a predetermined relay rule);
	identifying, by a communication manager (fig. 3(312)), a first data handler definition from a plurality of data handler definitions stored in a storage of the computing device configured to store data handler definitions ([83]: The protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID (i.e. identify data handler definition for first internal data)), each data handler definition in the plurality of data handler definitions specifying a particular computing system, and a communication protocol ((Fig. 8 and [83]: As depicted in FIG. 8, the protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID, and transfers the internal data to the protocol converter 3122 corresponding to the protocol (i.e. definition including destination ID and protocol)), wherein the particular computing system specified in the first identified data handler definition is the computing system (Fig. 8 and [83]: As depicted in FIG. 8, the protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID, and transfers the internal data to the protocol converter 3122 corresponding to the protocol (i.e. definition including destination ID of computing system);
identifying, by the communication manager (fig. 3(312)), a second data handler definition from the plurality of data handler definitions stored in the storage of the computing device (Fig. 8 and [83]: The protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID (i.e. identify data handler definition for second internal data)), wherein the particular computing system specified in the second identified data handler definition is the computing system ((Fig. 8 and [83]: As depicted in FIG. 8, the protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID, and transfers the internal data to the protocol converter 3122 corresponding to the protocol (i.e. the second destination ID is of computing system)); 
	transmitting, by the communication manager (fig. 3(312)),  the first group of data objects to the computing system using the communication protocol specified in the first identified data handler definition ([88]: The protocol data generator 3125 adds, for example, the data type, the protocol type, and the data size to the data body to generate data corresponding to the protocol. The generated data is transmitted to the WAN 4 when the transmission direction is the upstream direction (i.e. transmit the data using first protocol identified))
transmitting, by the communication manager (fig. 3(312)), the second group of data objects to the computing system using the communication protocol specified in the second identified data handler definition ([88]: The protocol data generator 3125 adds, for example, the data type, the protocol type, and the data size to the data body to generate data corresponding to the protocol. The generated data is transmitted to the LAN 2 when the transmission direction is the downstream direction (i.e. transmit the data using second protocol identified)).
Sone however does not teach receiving a plurality of data objects from an application operating on the computing device that the application retrieved from a database of the computing device; receiving, by the integration manager, a request from the application, wherein the request is for sending the plurality of data objects to the computing system; dividing, by the integration manager, the plurality of data objects into a first groups of data objects and a second group of data objects, wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type; receiving, by a communication manager operating on the computing device, the request and the plurality of data objects from the integration manager; each data handler definition in the plurality of data handler definitions specifying a type of data object; wherein the type of data object specified in the first identified data handler definition is the first type of the first group of data objects; wherein the type of data object specified in the second identified data handler definition is the second type of the second group of data objects.
Morris teaches each data handler definition in the plurality of data handler definitions specifying a type of data object; wherein the type of data object specified in the first identified data handler definition is the first type of the first group of data objects ([81-82, 84]: Data received in a communication may include one or more resources and/or content types. Communications agent 403 includes one or more content handler components 413 to process data received according to its content type (i.e. use content handler component based on type must be identified from data type – handler component mapping). A data type may be identified by a MIME type identifier and/or a file type extension (i.e. identifying extension/definition specifying the first set of data object type));
wherein the type of data object specified in the second identified data handler definition is the second type of the second group of data objects ([81-82, 84]: Data received in a communication may include one or more resources and/or content types. Communications agent 403 includes one or more content handler components 413 to process data received according to its content type (i.e. use content handler component based on type must be through some data type to handler component mapping). A data type may be identified by a MIME type identifier and/or a file type extension (i.e. identifying extension/definitions specifying the second set of data object type)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone to incorporate the teachings of Morris and data handler definition specify data object type. One of ordinary skilled in the art would have been motivated to combine the teachings in order to process the data according to its content type (Morris, [81]).
	Sone in view of Morris however does not teach receiving a plurality of data objects from an application operating on the computing device that the application retrieved from a database of the computing device; receiving, by the integration manager, a request from the application, wherein the request is for 
	Spencer-Harper teaches receiving a plurality of data objects from an application operating on the computing device that the application retrieved from a database of the computing device ([38-40]: The data module 230 retrieves the plurality of data objects from one or more databases either stored locally or remotely. The analysis module 240 groups, into a first group, one or more data objects from among the plurality of data objects that are associated with a particular object property (i.e. 240 receiving data object retrieved from database)); 
	receiving, by the integration manager, a request from the application, wherein the request is for sending the plurality of data objects to the computing system ([49]: At operation 412, the backend 406 receives the user request from the frontend 404. Once the backend 406 receives the user request, the simplified data processing system 114 performs the operations 310, 320, 330, 340, and 350);
 ([40]: At operation 320, the analysis module 240 groups, into a first group, one or more data objects from among the plurality of data objects that are associated with a particular object property. [55]: the analysis module 240 identifies a relationship between a first group and a second group of data objects from among the plurality of data objects (i.e. 240 groups the data object into first group and second group)), wherein each data object in the first group of data objects has a first type, wherein each data object in the second group of data objects has a second type ([60]: the analysis module 240 can group data objects based on data objects being linked to the same set of other groups, based on data objecting being of the same object type (i.e. first group and second group have data object of first type and second type));
	receiving, by a communication manager operating on the computing device, the request ([48]: At operation 410, the frontend 404 receives the user request.)  and the plurality of data objects from the integration manager ([49-50]: At operation 414, the frontend 404 receives the generated visualization or instructions to generate the visualization from the backend 406.  For instance, the backend 406 renders the visualization graphics and transmits the visualization graphics to the frontend.);
 (Spencer-Harper, [19, 22]).

Regarding claim 2, Sone in view of Morris and Spencer-Harper teaches the non-transitory machine-readable medium of claim 1.
	Spencer-Harper further teaches wherein the first type of the first group of data objects and the second type of the second group of data objects are different types ([40]: At operation 320, the analysis module 240 groups, into a first group, one or more data objects from among the plurality of data objects that are associated with a particular object property. [60]: the presentation module 210 groups data objects of the same object type (i.e. type of data objects are different in first group and second group)).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone in view of Morris and Spencer-Harper to further incorporate the teachings of (Spencer-Harper, [60]).

Regarding claim 3, Sone in view of Morris and Spencer-Harper teaches the non-transitory machine-readable medium of claim 1, wherein the computing system is a first computing system, wherein the request is a first request, wherein the program further comprises sets of instructions for:
	Sone further teaches 


receiving, by the integration manager (fig. 3(313) - relay processor 313), a set of data objects from the application a set of data objects that the application retrieved from the database of the computing device, the set of data objects for transmission to a second computing system ([52]: The relay processor 313 transmits the internal data received from the reception processor 311 to any one of the transmission processor 312 and the application processor 314 (i.e. receive data from storage of reception processor) according to a predetermined relay rule). The internal data distributed to the application processor 314 may be processed by the application processor 314 and may be transferred to the transmission processor 312 (i.e. data is for transmission to other system) 
identifying, by the communication manager, a third data handler definition from the plurality of data handler definitions stored in the storage of the computing device Fig. 8 and [83]: The protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID (i.e. identify data handler definition for third internal data)), wherein the particular computing system specified in the third identified data handler definition is the second computing system ((Fig. 8 and [83]: As depicted in FIG. 8, the protocol selector 3121 stores data indicating the correspondence relationship between the protocol and the destination ID included in the common data of the internal data, selects a protocol corresponding to the destination ID, and transfers the internal data to the protocol converter 3122 corresponding to the protocol (i.e. the destination ID is of second computing system));
transmitting, by the communication manager, the set of data objects to the second computing system using the communication protocol specified in the third identified data handler definition ([88]: The protocol data generator 3125 adds, for example, the data type, the protocol type, and the data size to the data body to generate data corresponding to the protocol. The generated data is transmitted to the LAN 2 when the transmission direction is the downstream direction). 
Sone however does not teach receiving, by the integration manager, a second request from the application, wherein the second request is for sending the set of data objects to a second computing system; wherein the type of data 
Morris teaches wherein the type of data object specified in the third identified data handler definition is the type of the set of data objects ([81-82, 84]: Data received in a communication may include one or more resources and/or content types. Communications agent 403 includes one or more content handler components 413 to process data received according to its content type (i.e. use content handler component based on type). A data type may be identified by a MIME type identifier and/or a file type extension (i.e. identifying extension/definitions specifying the set of data object type))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone in view of Morris and Spencer-Harper to further incorporate the teachings of Morris and type of data object in third data handler definition specify data object type. One of ordinary skilled in the art would have been motivated to combine the teachings in order to process the data according to its content type (Morris, [81]). 
	Sone in view of Morris however does not teach receiving, by the integration manager, a second request from the application, wherein the second request is for sending the set of data objects to a second computing system.
	Spencer-Harper teaches receiving, by the integration manager, a second request from the application, wherein the second request is for sending the set of data objects to a second computing system ([49]: At operation 412, the backend 406 receives the user request from the frontend 404. Once the backend 406 receives the user request, the simplified data processing system 114 performs the operations 310, 320, 330, 340, and 350);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone in view of Morris to incorporate the teachings of Spencer-Harper and receive second request and data objects by communication manager and divide data objects into groups of data objects based on type. One of ordinary skilled in the art would have been motivated to combine the teachings in order for providing simplified processing for visualizing and manipulating a large dataset (Spencer-Harper, [37]).
 
Regarding claim 4, Sone in view of Morris and Spencer-Harper teaches the non-transitory machine-readable medium of claim 1.
Sone further teaches wherein each data handler definition in the plurality of data handler definitions further specifies a data format, wherein the program further comprises a set of instructions for, prior to transmitting the first group of data objects, converting, by the communication manager, a format of each data object in the first group of data objects into the data format specified in the first [49]: The transmission process may include a process of: converting the data converted into internal data by the reception processor 311 into data of a format corresponding to the communication protocol (i.e. communication protocol is the part of data handler definition) to the original destination; and transmitting the converted data to the original destination.  The original destination means a destination identified by destination information included in the data received by the reception processor).
Regarding claims 8-11, and 15-18, they do not teach or further define over claims 1 through 4. Therefore, claims 8-11, and 15-18 are rejected for the same reasons as set forth above in claims 1 through 4.
 	Claim 5, 12, and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2015/0172424 A1) hereafter Sone in view of Morris (US 2014/0112319 A1) and Spencer-Harper et al. (US 2018/0225031 A1) hereafter Spencer-Harper further in view of Chou et al. (US 2017/0302756 A1) hereafter Chou.
Regarding claim 5, Sone in view of Morris and Spencer-Harper teaches the non-transitory machine-readable medium of claim 1 as set forth above.
Morris teaches wherein each data object in the first group of data objects comprises an object identifier (Paragraph 197, discloses identifying data object using identifier (interpreted as each data object having identifier)) (i.e. each data object having identifier)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone in view of Morris and Spencer-Harper to further incorporate the teachings of Morris and identify data object using an identifier. One of ordinary skilled in the art would have been motivated to combine the teachings in order to identify data object of the access request (Morris, [197]). 
Sone in view of Morris and Spencer-Harper however does not teach wherein the program further comprises a set of instructions for, prior to transmitting a data object in the first group of data objects, logging, by the integration manager, the object identifier and type the data object.
Chou teaches wherein the program further comprises a set of instructions for, prior to transmitting a data object in the first group of data objects, logging, by the integration manager, the object identifier and type the data object ([55]: Before sending the first message 302, the source gateway 108 will save locally the message type, message format, and group ID as a format definition 304 (i.e. logging data identifier and type before transmitting)).  
(Chou, [04])
Regarding claims 12 and 19, they do not teach or further define over claims 5. Therefore, claims 12 and 19 are rejected for the same reasons as set forth above in claim 5.
Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2015/0172424 A1) hereafter Sone in view of Morris (US 2014/0112319 A1), Spencer-Harper et al. (US 2018/0225031 A1) hereafter Spencer-Harper and Chou et al. (US 2017/0302756 A1) hereafter Chou further in view of Akers et al. (US 2002/0169637 A1) hereafter Akers.
Regarding claim 6, Sone in view of Morris, Spencer-Harper and Chou teaches the non-transitory machine-readable medium of claim 5, as set forth above.
Sone in view of Morris, Spencer-Harper and Chou however does not teach wherein the program further comprises sets of instructions for: 
receiving, . 
Akers teaches wherein the program further comprises sets of instructions for: 
receiving, by the communication manager, a set of transmission results from the computing system, each transmission result in the set of transmission results comprising a message indicating a status of the transmission of a data object in the first group of data objects to the computing system, the object identifier of the data object, and the type of the data object ([79-80]: the medical record data file will receive a status of not having been reviewed or of having review declined.  If it is determined that the record has not been reviewed at 612, then the method proceeds to 614 where the medical record data file status is assigned. (i.e. receiving data status)); and 
logging, by the integration manager, for each data object in the first group of data objects, the message in the transmission result associated with the data object, the object identifier of the data object, and the type of the data object. ([80]: record tracking data is updated. [63]: file or table structure includes activity log data such as an identifier; the action that is being logged; and send/receive status data (i.e. logging result including status data))
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone in view of Morris, Spencer-Harper and Chou to incorporate the teachings of Akers and log the transmission result. One of ordinary skill in the art would have been motivated to combine the teachings in order to update record tracking data (Akers, [80]). 
Regarding claims 13 and 20, they do not teach or further define over claim 6. Therefore, claims 13 and 20 are rejected for the same reasons as set forth above in claim 6.

Claim 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sone et al. (US 2015/0172424 A1) hereafter Sone in view of Morris (US 2014/0112319 A1) and Spencer-Harper et al. (US 2018/0225031 A1) hereafter Spencer-Harper further in view of Chen et al. (US 2009/0100108 A1) hereafter Chen.
	Regarding claim 7, Sone in view of Morris and Spencer-Harper teaches the non-transitory machine-readable medium of claim 1.
	Sone in view of Morris and Spencer-Harper however does not teach wherein dividing the plurality of data objects into the plurality of groups of data objects comprises dividing the plurality of data objects into the plurality of groups of data objects based on a defined size such that each group of data objects does not exceed the defined size
	Chen teaches wherein dividing the plurality of data objects into the plurality of groups of data objects comprises dividing the plurality of data objects into the plurality of groups of data objects based on a defined size such that each group of data objects does not exceed the defined size ([26]: replicas of multiple data objects of small sizes may be grouped to form a group replica treated as a single replica. A data objects smaller than 100 MB is considered to have a small size and may be grouped (i.e. data objects are grouped based on size and not to exceed defined size).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sone in view of Morris and Spencer-Harper to further incorporate the teachings of Chen and divide data objects into groups of data objects based defined size and not exceed the defined size. One of ordinary skilled in the art would have been motivated to combine the teachings in order to optimize bandwidth performance (Chen, [26]).

Regarding claim 14, it does not teach or further define over claim 7. Therefore, claim 14 is rejected for the same reasons as set forth above in claim 7.

Additional References
5.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.    Sharma et al., US 2009/0100112 A1: Method and System for Replicating Objects.
b.    Krane et al., US 2006/0136445 Al: Bidirectional Update of Client-Server Objects.
c.    Toutonghi, US 7,779,130 B1: Method and Apparatus to Transfer a New Data Object from a Data Acquisition Device to a User Storage Device.

 Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 9:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                                        
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453